 

Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

(55 Cambridge Parkway, Cambridge, Massachusetts – CarGurus, Inc.)

55 CAMBRIDGE PARKWAY, LLC, a Delaware limited liability company (“Landlord”),
and CARGURUS, INC., a Delaware corporation (“Tenant”), enter into this Third
Amendment To Lease (this “Amendment”) effective as of the 1st day of July, 2020
(the “Amendment Effective Date”).

WHEREAS, Landlord and Tenant entered into that certain Office Lease Agreement
dated as of March 11, 2016 (the “Original Lease”), as affected by that certain
First Amendment of Lease dated as of July 30, 2016 (the “First Amendment”) and
that Second Amendment To Lease dated as of August 30, 2019 (collectively, the
“Lease”), for leasing of certain premises in the building located at 55
Cambridge Parkway, Cambridge, Massachusetts, more particularly described in the
Lease (the “Premises”);

WHEREAS, Landlord and Tenant desire to amend the Lease in accordance with the
terms of this Amendment;

NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is accepted, Landlord and Tenant agree as follows:

1.Defined Terms. All capitalized terms utilized in this Amendment not otherwise
defined shall have the same meaning as ascribed to such terms as set forth in
the Lease.

2.Abatement of Parking Charges For July 1, 2020 – September 30, 2020 Period.
Subject to the terms and conditions of this Amendment, Tenant’s obligations to
pay for the Parking Charges under Exhibit I of the Original Lease (as amended)
for the months of July, August and September of 2020 (i.e., $52,700 per month
for 124 spaces) shall be abated (such total amount of Parking Charges being
abated during such three (3) month period [i.e., $158,100 in total] shall be
referred to herein as the “Parking Charges Abated Amount”). In the event of (i)
an Event of Default under the Lease, or (ii) any breach of Tenant’s
confidentiality obligations in Section 5 of this Amendment, then in addition to,
and without limiting, all other rights and remedies of Landlord, Landlord shall
be entitled to a reimbursement of the then unamortized amount (based on a
straight-line amortization over a period beginning on July 1, 2020 and ending on
January 31, 2025) of the Parking Charges Abated Amount which shall be due and
payable by Tenant within five (5) days following written notice from Landlord.

3.No Impact Upon Other Rent. Nothing as set forth in this Amendment shall defer
or abate any payment of Rent (including, without limitation, Base Rent,
Additional Rent, Taxes, Insurance, electrical charges or Parking Charges) other
than the abatement of the Parking Charges Abated Amount set forth above.

4.Extension of Reimbursement Request Deadline For Landlord’s Sixth Floor East
Wing Premises Allowance. Notwithstanding the provisions of Section 3.2(c) of
Exhibit B of the Second Amendment, with respect to the disbursement of
Landlord’s Sixth Floor East Wing Premises Allowance only, such Section 3.2(c) is
hereby revised to state as follows:

“In no event shall Landlord be obligated to reimburse any portion of the
Landlord’s Sixth Floor East Wing Premises Allowance that Tenant requests after
October 1, 2021.”

1

--------------------------------------------------------------------------------

 

5.Confidentiality. Tenant expressly acknowledges and agrees that the terms and
provisions of this Amendment, including without limitation, any negotiations or
discussions, written or oral, concerning or relating to this Amendment and
matters addressed herein (the “Confidential Matters”), are strictly
confidential. Accordingly, Tenant shall not disclose any of the Confidential
Matters to any third party except in any public filing, and any breach by Tenant
of this provision automatically shall constitute an Event of Default under the
Lease, entitling Landlord to exercise its rights and remedies under the Lease
(as amended by this Amendment) and available at law and in equity, including
without limitation, injunctive relief.

6.Release. As a material inducement to Landlord’s agreement to enter into this
Amendment, Tenant expressly acknowledges that, to its knowledge, as of the
Amendment Effective Date, Landlord is in full compliance with all terms and
conditions of the Lease. Tenant expressly releases Landlord and the Landlord
Entities from all claims for the abatement, setoff, deduction, non-payment or
deferral of Rent under the Lease on account of the COVID-19 pandemic and the
business interruption caused thereby for all periods up to and including July
31, 2020.

7.No Further Modification / Ratification. Except as otherwise expressly modified
herein, all terms and conditions of the Lease remain of full force and effect,
unmodified.

8.Counterparts. This Amendment may be executed in one or more counterparts, each
of which may be assembled so as to constitute one (1) original document. PDF and
electronic signatures (including, without limitation, signatures provided via
DocuSign) shall constitute originals for purposes of this Amendment.

9.Severability. Should any provision of this Amendment be deemed invalid or
unenforceable by law or a court of competent jurisdiction, the unenforceable
provision shall be deemed stricken from this Amendment and the remaining terms
and conditions of this Amendment and the Lease shall remain of full force and
effect.

[SIGNATURES TO FOLLOW ON SUCCEEDING PAGE]

2

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THIRD AMENDMENT TO LEASE

(55 Cambridge Parkway, Cambridge, Massachusetts – CarGurus, Inc.)

 

LANDLORD:

 

 

 

 

 

 

 

55 CAMBRIDGE PARKWAY, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

Invesco ICRE Massachusetts REIT Holdings, LLC,
its sole member

 

 

 

 

 

 

 

 

 

By:

 

/s/ Perry Chudnoff

 

 

 

Name:

 

Perry Chudnoff

 

 

 

Title:

 

Vice President

 

 

 

TENANT:

 

 

 

 

 

 

 

CARGURUS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jason Trevisan

 

 

 

Name:

 

Jason Trevisan

 

 

 

Title:

 

CFO

 

 

3